Citation Nr: 0104689	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-239 39A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for asthma 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
rhinitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
neurodermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from January 
1949 to November 1950.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico which denied the 
appellant's claims for increased evaluations for his asthma 
and rhinitis disabilities, as well as his request for the 
reopening of his claim for service connection for 
neurodermatitis.

The Board notes that the appellant's claim for service 
connection for neurodermatitis was first denied in an RO 
rating decision issued in December 1959.  The appellant was 
notified of the denial in January 1960, but he did not appeal 
the denial.  Therefore, the December 1959 rating decision 
represents the last final action on the merits.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  That rating decision also 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board also notes that the RO denied the appellant's 
secondary service connection claim for a cardiac disorder in 
a rating decision issued in April 2000; the case was 
transferred to the Board in June 2000.  Because the appellant 
has apparently neither initiated nor completed the procedural 
steps necessary for an appeal of this issue, and because he 
has until April 2001 to do so, the Board has not included it 
in its consideration of the matters on appeal.  

FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Frequent asthmatic attacks, marked dyspnea on exertion 
between attacks with only temporary relief by medication and 
an inability to perform more than light manual labor as a 
result of the disability have not been clinically shown.

3.  The appellant's service-connected bronchial asthma is 
manifested by post-bronchodilator FEV-1 levels of greater 
than 55 percent of predicted and by FEV-1/FVC ratios greater 
than 55 percent of predicted.

4.  Monthly physician visits for required care of 
exacerbations have not been clinically demonstrated, nor have 
intermittent courses of systemic corticosteroids.

5.  The objective evidence of record pertaining to the 
service-connected rhinitis does not indicate that the 
condition involves definite atrophy of intranasal structure, 
and moderate secretion or that such symptoms as discharge or 
crusting, or scabbing and infrequent headaches have been 
demonstrated.

6.  The appellant's service-connected rhinitis is manifested 
by clinical findings that have not required the use of 
antibiotics and which do not demonstrate the presence of 
polyps or greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.

7.  The last final disallowance of the appellant's claim for 
service connection for neurodermatitis was the December 1959 
rating decision.  

8.  The additional evidence submitted since the December 1959 
rating decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for bronchial 
asthma is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, 
Diagnostic Code 6602, prior to and after October 7, 1996; 
(1996) (2000).

2.  A compensable evaluation for sinusitis is not warranted 
on either a schedular or extraschedular basis.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.21, 4.97, Diagnostic Code 6501 prior to October 7, 1996; 
and Diagnostic Code 6522 after October 7, 1996; (1996) 
(2000).

3.  The December 1959 rating decision denying the appellant's 
claim for service connection for neurodermatitis is final.  
38 U.S.C.A. § 7104(b) (West 1991).

4.  The evidence received subsequent to the December 1959 
rating decision is neither new and nor material, and does not 
serve to reopen the appellant's claim for service connection 
for neurodermatitis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed to comply with the duty to assist and that 
the evidentiary record is sufficient in scope and in depth 
for a fair, impartial, and fully informed appellate decision.

I.  Increased rating claims.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present levels of disability is found in 
private treatment records dated in December 1996 and May 
1997; the reports of the VA medical examinations conducted in 
December 1996, May 1997, and January 2000; VA outpatient 
treatment records dated between 1996 and 1999; and the 
appellant's January 1998 RO hearing testimony.

The appellant's service-connected bronchial asthma and 
rhinitis have been evaluated under Diagnostic Codes found in 
38 C.F.R. § 4.97, the schedule of ratings for the respiratory 
system.  While the case was pending, the pertinent 
regulations underwent change.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
VAOPGCPREC 11-97 (March 25, 1997).  The holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) in Karnas requires that in all 
cases VA fully adjudicate a veteran's claim under both the 
new and old law and regulation to determine the extent to 
which each may be favorable to the veteran.  DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

Pursuant to 38 U.S.C.A. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  In 
determining the extent of disability existing prior to a 
regulatory change, the Board may not simply ignore documents 
post-dating the regulatory change, since such documents could 
provide evidence that an increase in disability occurred at 
an earlier time.  Likewise, in determining the level of 
disability existing subsequent to a regulatory change, the 
Board may not simply ignore evidence pre-dating the change, 
since such evidence may bear upon the level of disability 
existing subsequently. See VAOPGCPREC 3-2000 (April 10, 
2000).

A.  Bronchial asthma.

The appellant's bronchial asthma is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, and a 30 percent evaluation is 
currently assigned.

The old rating criteria for bronchial asthma assign a 30 
percent rating when the asthma is moderate and manifested by 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is assigned when the asthma is 
severe with frequent attacks of asthma (one or more attacks 
weekly) and marked dyspnea on exertion between attacks with 
only temporary relief by medication with more than light 
manual labor precluded.  A 100 percent rating is assigned 
where the asthma is pronounced with asthmatic attacks 
occurring very frequently and with severe dyspnea on slight 
exertion between attacks along with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, bronchial asthma is evaluated 
under the General Rating Formula for Bronchial Asthma.  61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § § 4.97, 
Diagnostic Code 6602).  According to the General Rating 
Formula for Bronchial Asthma, a 30 percent rating is 
warranted when the FEV-1 value is 56 to 70 percent of the 
predicted value or when the ratio of FEV-1/FVC is 56 to 70 
percent or when daily inhalational or oral bronchodilator 
therapy is required or when inhalational anti-inflammatory 
medication is required.  A 60 percent rating is warranted 
when the FEV-1 value is 40 to 55 percent of the predicted 
value or when the ratio of FEV-1/FVC is 40 to 55 percent or 
when at least monthly visits to a physician for required care 
of exacerbations are necessary or when intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are prescribed.  A 100 percent rating is 
warranted for asthma when pulmonary function tests show an 
FEV-1 value of less than 40 percent of the predicted value or 
show an FEV-1/FVC of less than 40 percent of the predicted 
value or more than one attack per week with episodes of 
respiratory failure is shown or when daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications is required.  38 C.F.R. § 4.97, Code 
6602 (2000).

A note following those provisions provides that in the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Review of the medical evidence of record reveals that the 
appellant was treated as an outpatient in VA clinics on 
several occasions in 1996.  Bronchial asthma was not listed 
as a medical problem or as a diagnosis during any of these 
visits.  The appellant's medication lists did not include any 
for the treatment of asthma and the clinical notes do not 
include any complaints relating to asthma attacks or 
symptoms.

In December 1996, the appellant underwent a VA nose and 
throat examination.  He complained of asthmatic episodes.  
The appellant subsequently underwent VA pulmonary function 
testing (PFT) in January 1997.  The PFT results revealed an 
FEV-1 value that was 68 percent of the predicted value post-
drug and an FEV-1/FVC ratio that was 100 percent of the 
predicted value post-drug.  The appellant was noted to 
demonstrate mild obstructive airway disease that was not 
responsive to bronchodilators.

Records from the appellant's private pulmonologist indicate 
that the appellant underwent PFT in December 1996.  Those PFT 
results revealed an FEV-1 value that was 25 percent of the 
predicted value post-drug and an FEV-1/FVC ratio that was 118 
percent of the predicted value post-drug.  The appellant 
underwent additional PFT in May 1997.  At that time, the PFT 
results revealed an FEV-1 value that was 79 percent of the 
predicted value post-drug and an FEV-1/FVC ratio that was 80 
percent of the predicted value post-drug.  It was noted that 
the appellant demonstrated a normal FVC value.  Treatment 
records dated between the PFT dates indicated that the 
appellant was using Proventil and that he did not have a 
cough during the treatment.  The pulmonologist sent a written 
statement, received at the RO in May 1997, in which he said 
that he had treated the appellant for severe obstructive 
pulmonary disease since December 1996.

The appellant testified at his January 1998 personal hearing 
at the RO that he was unable to sleep at night because of his 
asthma.  See Hearing Transcript p. 3.  He stated that he was 
getting treatment for the asthma only at VA and that during 
an attack he could not breathe.  He testified that he would 
have an attack every night when the weather was cold and that 
he had three to four attacks per day.  See Hearing Transcript 
pp. 5-8.  

The medical records from the VA treatment rendered between 
August 1997 and November 1999 indicate that the appellant was 
receiving treatment for asthma, as well as other medical 
conditions.  In August 1997, the appellant stated that he was 
feeling better, but experienced symptoms at night.  In June 
1998, his asthma was noted to be stable.  In November, the 
appellant was noted to be feeling well and his COPD was said 
to be stable.  In July 1999, the appellant's fatigue and 
dyspnea were said by his physician to be related to his 
chronic heart failure rather than to his lung dysfunction.  
In October 1999, the appellant was noted to have experienced 
four episodes of bronchospasms since his last visit.  In 
November 1999, the doctor reported that the appellant's 
bronchial asthma was stable.

The appellant underwent another VA respiratory examination in 
January 2000.  His current treatment was noted to include 
oral theophylline and albuterol inhalers.  On physical 
examination, diffuse rhonchi and scattered wheezes were noted 
in both lungs.  The PFT disclosed an FEV-1 value that was 73 
percent of the predicted value and an FEV-1/FVC ratio that 
was 100 percent of the predicted value.  

Based on the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted under the 
revised rating criteria for rating respiratory disorders.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).  Although the 
December 1996 private medical FEV-1 level of 25 percent meets 
the minimum threshold for a 100 percent rating under the new 
rating criteria, this testing was not done for compensation 
purposes and the test results are not consistent with the 
other pulmonary function test results of record.  The 
preponderance of the other PFT data of record stands in 
marked contrast to the clinical findings required for 60 
percent level of disability.  The PFT results from the 
January 1997 and January 2000 VA examinations, as well as the 
May 1997 private testing, yielded FEV-1 levels and FEV-1/FVC 
ratios that do not rise to the regulatory thresholds for a 60 
percent rating under the new rating criteria for Diagnostic 
Code 6602.  The FEV-1 and FEV-1/FVC results from those 
examinations do not demonstrate a level of severity in excess 
of a 30 percent rating under the new schedular criteria.

Further, review of the medical evidence of record fails to 
reveal sufficient clinical diagnoses or findings that would 
warrant assignment of a 60 percent rating under the criteria 
for bronchial asthma not related to PFT data, such as at 
least monthly visits to a physician for required care of 
exacerbations or intermittent courses of systemic 
corticosteroids.  There is no evidence of record that the 
appellant ever received prescriptions for systemic 
corticosteroids or that he suffered from any exacerbations.  
The evidence of record also does not demonstrate monthly 
doctor visits for treatment of the asthma in general.

Therefore, the Board concludes that the asthma disability 
does not more nearly approximate the schedular criteria for a 
60 percent evaluation over a 30 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2000), nor does the 
overall disability warrant elevation to the 60 percent level 
under the new rating criteria.

With respect to the former regulations, the Bord notes that 
the old rating standard is stated in the conjunctive.  In 
other words, with the old rating criteria, the evidence must 
prove that the rating criteria as a whole are satisfied, 
nearly approximated, or about as equally satisfied as the 
criteria for the lower rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).  There is no showing in the medical evidence 
that the appellant's asthma attacks are severe in nature, or 
that they as frequent as at least once a week.  There is no 
clinical evidence of marked dyspnea on exertion between 
attacks with only temporary relief with medication.  In the 
VA treatment records dated from 1996 to 1999, there is only 
one mention of bronchospasms, in October 1999, and the 
clinical assessment of the appellant's chest, during numerous 
clinic visits was clear to auscultation.  Furthermore, the 
appellant's treating VA physician expressly stated, in July 
1999, that the appellant's fatigue and dyspnea was mostly due 
to his chronic heart failure and not to his lung condition.  
There is no evidence of record that shows that the appellant 
is precluded from more than light manual labor due to his 
asthma.  Overall, the severity of the appellant's bronchial 
asthma is consistent with no more than moderate symptoms.  
Thus, a rating in excess of the currently assigned 30 percent 
under the old Diagnostic Code 6602 (1996) is not warranted.

For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to an increased disability 
rating for his service-connected asthma.  Based on the 
clinical and other evidence of record discussed above, the 
Board finds that the service-connected bronchial asthma 
warrants no more than a 30 percent disability evaluation 
under both the pre-October 7, 1996 rating criteria and the 
current rating criteria.  Since the preponderance of the 
evidence is against an allowance of a schedular evaluation in 
excess of 30 percent at any time for the asthma under either 
the old or the new criteria, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

B.  Allergic Rhinitis.

The appellant underwent a VA mouth and throat examination in 
December 1996.  The examiner stated that the physical 
examination was within normal limits.  

The VA outpatient records, dated between 1996 and 1999, 
reflect that the appellant was prescribed Claritin in June 
1998.  

The appellant testified at his January 1998 personal hearing 
at the RO that he was receiving treatment for his rhinitis 
and that the symptoms were getting worse.  He reported that 
he had rhinitis more often and that he was congested on a 
daily basis.  See Hearing Transcript pp. 9-10.  

The appellant underwent another VA medical examination in 
January 2000.  He complained of recurrent nasal stuffiness 
and he denied any purulent discharge, any dyspnea on exertion 
or at rest.  The examiner stated that the appellant did not 
exhibit any speech impediment.  On physical examination, the 
examiner found no nasal obstruction.  No tenderness, purulent 
discharge or crusting was observed.  Radiographic examination 
revealed right maxillary sinusitis and that was also the 
examiner's diagnosis.

The appellant has been service-connected for hypertrophic 
rhinitis.  Prior to October 7, 1996, chronic atrophic 
rhinitis with definite atrophy of intranasal structure, and 
moderate secretion warranted a 10 percent rating.  With 
moderate crusting and ozena and atrophic changes, a 30 
percent rating was warranted.  38 C.F.R. § 4.79, Diagnostic 
Code 6501.  Effective October 7, 1996, allergic or vasomotor 
rhinitis warrants a 10 percent rating when there are no 
polyps but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent rating is warranted when there are nasal polyps.  
For a 50 percent evaluation, the claimant would have to show 
massive crusting and marked ozena, with anosmia.  38 C.F.R. 
§ 4.79, Diagnostic Code 6522 (2000).  The medical evidence of 
record does not show that the appellant suffers from any 
atrophic changes or from moderate secretion.  The medical 
evidence of record also does not show that the appellant 
suffers from any nasal polyps.  Therefore, an increased 
evaluation would not be warranted under the provisions of 
Diagnostic Code 6501 prior to October 7, 1996, or the 
provisions of Diagnostic Code 6522 thereafter. 

In light of the medical evidence of record noting a diagnosis 
of sinusitis, the Board has also considered the regulatory 
provisions relating to that condition.  Under the criteria in 
effect prior to October 7, 1996, a 10 percent evaluation is 
warranted for moderate chronic sinusitis manifested by a 
discharge, crusting or scabbing and infrequent headaches.  A 
30 percent evaluation requires severe chronic sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation is warranted 
for postoperative chronic sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  With respect to 
the pre-October 7, 1996 criteria, the Board finds that, when 
evaluating the whole of the evidence of record, the 
appellant's reported symptoms do not more closely resemble 
the criteria established for a 10 percent evaluation, in that 
while he has reported episodes of nasal congestion and he was 
prescribed Claritin, there is no clinical evidence of 
complaints of chronic discharge or of headaches.  
Furthermore, the appellant demonstrated no symptoms of 
sinusitis on either his December 1996 VA examination or his 
January 2000 VA examination.  

Pursuant to the criteria under 38 C.F.R. § 4.97, Diagnostic 
Codes 6510-6514 (1996), for sinusitis, a 10 percent 
evaluation is warranted for moderate symptoms manifested by 
discharge, crusting or scabbing and infrequent headaches, 
none of which have been clinically demonstrated in the 
evidence of record.  The Board finds that the clinical 
evidence does not show that there is any discharge, or 
crusting or scabbing or complaints of headaches.  Therefore, 
the Board is of the opinion that, under the "old" rating 
criteria, the appellant's service-connected condition cannot 
be evaluated as 10 percent disabling.

With respect to the post-October 7, 1996 general rating 
criteria for sinusitis, review of the evidence of record does 
not reveal that the appellant has received any antibiotic 
treatment for a sinus infection or that he suffered from any 
documented incapacitating episode of sinusitis that required 
bed rest.  Nor does the evidence of record indicate that the 
appellant has ever experienced three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
While the medical evidence of record does contain information 
concerning a prescription for Claritin, there is no clinical 
evidence of record describing any nasal discharge as being 
purulent nor is there any clinical evidence of crusting 
reflecting purulence.  Since there is no clinical evidence of 
a need for antibiotics or evidence of purulent discharge or 
crusting, the evidence of record does not support a finding 
of severe impairment as required for a 10 percent rating 
under the new rating criteria.  Therefore, evaluation under 
the new criteria for incapacitating or non- incapacitating 
episodes of sinusitis would not result in a compensable 
rating in the instant case.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).

C.  Extraschedular rating under 38 C.F.R. § 3.321.

The Board finds no evidence that the appellant's service-
connected asthma disability or his rhinitis disability 
presented such an unusual or exceptional disability picture 
at any time between 1996 and the present as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected asthma or 
rhinitis interferes markedly with employment in a way not 
contemplated by the schedular rating.  The appellant has not 
required any hospitalizations for either disability, nor were 
there were any other exceptional disabling characteristics 
that would not be addressed by the schedular rating criteria.  
Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for both his 
bronchial asthma eye disability and for his rhinitis 
disability, and that the grant of an extraschedular 
evaluation at any time for either disability is not 
warranted.

II.  New and material evidence.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the Court has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As previously 
noted, the December 1959 rating decision, the last time the 
skin service connection claim at issue was finally disallowed 
on any basis, is final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record considered by the RO prior to the 
issuance of the December 1959 rating decision included the 
appellant's service medical records; a VA Form 21-526 dated 
in October 1959; and the reports of two VA medical 
examinations conducted in November 1959.

Review of the service medical records indicates that the 
appellant was hospitalized on multiple occasions for 
treatment of asthma.  The records also reveal that he was 
treated for chronic maxillary sinusitis and allergic rhinitis 
in June 1949.  Because of the nature of these conditions, the 
appellant was also worked up to identify allergies.  No skin 
allergy or skin condition was identified in the course of 
treatment the appellant underwent inservice.  The service 
medical records are devoid of any complaint of, or treatment 
for, or diagnosis of, any skin disorder.

The appellant stated, in his October 1959 VA Form 21-526, 
that he suffered from a skin condition of his neck and arms 
secondary to the medications he was taking for his asthma.  
He did not report any treatment by a doctor for the skin 
condition.

The appellant underwent a VA medical examination in November 
1959.  No deformities of the head, neck or face were noted on 
examination.  The report of the VA dermatology examination 
conducted that same month indicated that the appellant 
reported having suffered, on and off for the previous two to 
three years, from skin eruptions.  After a physical 
examination, the examiner rendered a diagnosis of 
neurodermatitis, chronic, moderately severe, recurrent.

The Board has considered each item of evidence that has been 
added to the record since the December 1959 rating decision 
to determine if it meets the test of being new and material.  
This evidence includes VA outpatient treatment records dated 
between 1996 and 1999, reports of various VA medical 
examinations, an April 1997 letter from a private 
dermatologist, treatment records from a private pulmonologist 
dated between December 1996 and May 1997, the appellant's 
January 1998 personal hearing testimony and written 
statements of the appellant and his representatives.

The appellant testified at his January 1998 personal hearing 
at the RO that he had been treated inservice for a skin 
condition.  See Hearing Transcript p. 12.  He further 
testified that he was currently using an ointment for 
treatment and that he had gotten medical treatment from a 
private doctor since 1985.  See Hearing Transcript pp. 13-18.

The Board finds that the April 1997 private physician 
statement relating to post-service diagnosis and treatment of 
the appellant's medical pathology fails to provide any 
additional relevant evidence as to the issue of whether the 
appellant's claimed neurodermatitis condition was incurred in 
service.  The April 1997 physician statement reporting that 
treatment for various skin conditions had been provided to 
the appellant beginning in 1985, is not new and material 
evidence.  This physician statement merely indicates that the 
appellant was treated 25 years after service for various skin 
conditions, including neurodermatitis; however the statement 
does not contain a clinical opinion regarding any 
relationship between service and the neurodermatitis.  The 
private pulmonologist records, the VA medical records and the 
VA examination reports do not refer to any skin condition.  

None of these medical records or statements provides any 
additional relevant evidence as to the issue of whether the 
appellant's neurodermatitis was incurred in or aggravated by 
service.  The records relating to non-dermatologic medical 
disorders are totally irrelevant, while records indicating 
that neurodermatitis was diagnosed after service, were all 
considered by the RO in its December 1959 rating decision and 
found not to demonstrate entitlement to service connection.  
The fact that additional treatment for neurodermatitis or 
other skin condition has been rendered since the filing of 
the original claim sheds no further light on the question of 
a causal or etiologic relationship between said pathology and 
any incident relating to service.

While the appellant has submitted written statements and 
testimony to the effect that he believes that his claimed 
skin condition had its onset during his active service, the 
Board finds that the assertions of the appellant that the 
claimed neurodermatitis is related to experiences he had in 
service are not competent medical evidence with regard to 
that issue.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to the existence of a current 
diagnosis or as to any relationship between the onset of any 
claimed condition and any inservice incident.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, any statement 
of the appellant's representatives as to the etiology of the 
appellant's claimed neurodermatitis is also insufficient to 
establish a medical diagnosis.  Id.  Therefore, the Board 
concludes that the appellant's written statements and 
testimony, the reports of VA examinations and treatment dated 
between 1996 and 2000, the records and written statements of 
the two private physicians and the written statements of the 
appellant's representatives are all cumulative evidence.  
Moreover, the appellant's written statements and testimony 
tended to restate contentions that were on file at the time 
of the prior denial.  The written statements of the 
appellant, his private doctors and his representatives 
iterate previous evidence of record and are thus cumulative 
and therefore do not constitute "new and material" 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

The Board finds that the evidence submitted subsequent to the 
December 1959 rating decision fails to provide any additional 
relevant evidence as to the issue of whether the appellant's 
neurodermatitis was incurred in service.  Previous medical 
records that included a post-service diagnosis of 
neurodermatitis were considered by the RO in its December 
1959 decision and found not sufficient to support the 
appellant's claim.  The evidence submitted since December 
1959 provides no more definitive delineation of etiology or 
causation.  Therefore, these records, while evidence not 
previously of record, are not "material" evidence because 
they do not shed any light on the existence of a medical 
nexus between the appellant's service activities and his 
claimed condition of neurodermatitis.  Therefore, the Board 
concludes that the evidence submitted after December 1959 is 
cumulative and is not "new and material" evidence.

Consequently, the evidence presented since the December 1959 
rating decision is not new and material and the appellant's 
claim as to service connection for neurodermatitis is not 
reopened.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision, statement of the case and supplemental 
statement of the case in which it informed the veteran of the 
reasons his claim had been denied.  Also, by this decision, 
the Board informs the appellant of the type of new and 
material evidence needed to reopen his claim.  I also note 
that, unlike Graves, the appellant in this case has not put 
VA on notice of the existence of specific evidence that may 
be both new and material, and sufficient to reopen his claim 
for service connection.


ORDER

Increased evaluations for bronchial asthma and rhinitis are 
denied.

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for neurodermatitis, the benefits sought on appeal are 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


